El Juez Asociado Señor Wole,
emitió la opinión del tribunal.
En un caso en el cual una apelación fué establecida en 22 de mayo de 1925, y concedidas varias prórrogas para pre-parar la transcripción taquigráfica de la prueba de acuerdo. *274con las leyes-de 1917 y 1919, en 10 de diciembre, 1925, el apelante presentó nna moción a la Corte de Distrito de Hu-macao para- qne se ordenara al taquígrafo finalmente que transcribiese dichas notas. La corte ordenó al taquígrafo presentar sus notas sin demora. En 9 de enero de 1926, aparentemente,cuando la última prórroga estaba para expi-rar, el taquígrafo solicitó otra prórroga debido a su intenso trabajo y a la- amplitud de la prueba en dicho caso. La corte eh 12 de febrero de 1926 declaró sin lugar la moción del taquígrafo. El apelante alega que había ofrecido o pa-gado al taquígrafo sus honorarios y hecho todo lo que es-taba a su alcance para acelerar el caso.
Este es un caso donde la corte ejercitando su discreción se negó a ampliar el término del taquígrafo. No se inter-puso apelación contra la resolución de la corte negándose a prorrogar el término. Posiblemente hubiéramos podido re-visar la discreción si tal apelación hubiera sido interpuesta. En vista de los hechos, la actuación de la corte debe ser con-siderada como cosa juzgada.
El apelado ha solicitado la desestimación del recurso porque los autos del caso no han sido radicados. El ape-lante alega que de acuerdo con la ley de 1919 la demora del taquígrafo no debe privar al apelante de su derecho de ape-lación, pero frecuentemente hemos resuelto que cuando no existe pliego de excepciones o transcripción de la evidencia la falta debe ser imputada al apelante.
En la vista el abogado hizo cierta petición a esta corte para que ejercitase su discreción a fin de permitir la radi-cación de las notas taquigráficas, pero, como hemos dicho, en este caso está envuelto el uso de la discreción de la corte sentenciadora y no se interpuso ninguna apelación contra la resolución negando la prórroga.

Debe desestimarse la apelación.